In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-10-00191-CR
        ______________________________



   IN RE: REQUEST FOR COURT OF INQUIRY




   On Appeal from the 402th Judicial District Court
                Wood County, Texas
               Trial Court No. 12,169




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                   MEMORANDUM OPINION

       Ricky Williams attempts to appeal the ruling of the 402nd Judicial District Court of Wood

County denying his motion to convene a court of inquiry pursuant to Chapter 52 of the Texas Code

of Criminal Procedure. Because the Legislature has not provided a right of appeal, we dismiss

this appeal for want of jurisdiction.

       A court of inquiry is a criminal proceeding authorized by and conducted according to

Chapter 52 of the Texas Code of Criminal Procedure. See TEX. CODE CRIM. PROC. ANN. art.

52.01–.09 (Vernon 2006). When a district judge, acting in his capacity as magistrate, has

probable cause to believe an offense has been committed against the laws of this state, he may

request that the presiding judge of the administrative judicial district appoint a district judge to

commence a court of inquiry. TEX. CODE CRIM. PROC. ANN. art. 52.01(a). The appointed judge

may summon and examine any witness in relation to the offense in accordance with the procedural

rules established in Chapter 52. Id. If it appears from a court of inquiry an offense has been

committed, the judge shall issue a warrant for the arrest of the offender as if the complaint had

been made and filed. TEX. CODE CRIM. PROC. ANN. art. 52.08. Implicit in the denial of a motion

to convene a court of inquiry is a finding by the court presented with such a motion that no

probable cause existed that the complained-of offense had been committed. Chapter 52 does not

provide for an appeal from the judge’s determination.                 In re Court of Inquiry,

No. 06-10-00171-CR, 2010 WL 3894220 (Tex. App.––Texarkana Oct. 6, 2010, no pet. h.); In re



                                                 2
Court of Inquiry, 148 S.W.3d 554, 555 (Tex. App.––El Paso 2004, no pet.). A party may appeal

only that which the Legislature has authorized. Olowosuko v. State, 826 S.W.2d 940, 941 (Tex.

Crim. App. 1992); McCarver v. State, 257 S.W.3d 512 (Tex. App.––Texarkana 2008, no pet.).

       In the absence of statutory authorization for an appeal from the magistrate’s determination

made in connection with the court of inquiry, we conclude that Williams does not have a right of

appeal. Therefore, we dismiss the appeal for want of jurisdiction.




                                            Bailey C. Moseley
                                            Justice

Date Submitted:       October 19, 2010
Date Decided:         October 20, 2010

Do Not Publish




                                                3